Exhibit 99.2 Remittance Dates: March 25, 2013 through April 22, 2013 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 29, 2012 through June 27, 2013 Remittance Date: March 25, 2013 through April 22, 2013 Line TC Class a. TCs in Effect(1) b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh $ - $ - 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: December 30, 2011 to December 28, 2012 TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $ - 14 Small General Service $ 674.23 $- 15 General Service $- 16 Large General Service $- 17 Large Industrial Power Service $- 18 Interruptible Service $ - $- 19 Economic As-Available Service $ - 20 Standby and Maintenance Service $ - $- 21 Street and Outdoor Lighting $ - 22 Total $ 2,027.95 h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: (1) TCs effective December 31, 2012 through remainder of reconciliation period. Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 22nd day of April 2013. ENTERGY TEXAS, INC., as Servicer By:/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: April 23, 2013 through May 21, 2013 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 29, 2012 through June 27, 2013 Remittance Dates: April 23, 2013 through May 21, 2013 Line TC Class a. TCs in Effect(1) b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh $- $- 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- (1) TCs effective December 31, 2012 through remainder of reconciliation period. Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 21st day of May 2013. ENTERGY TEXAS, INC., as Servicer By:/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: May 22, 2013 through June 20, 2013 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 29, 2012 through June 27, 2013 Remittance Dates: May 22, 2013 through June 20, 2013 Line TC Class a. TCs in Effect(1) b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh $- $- 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- (1) TCs effective December 31, 2012 through remainder of reconciliation period. Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 20th day of June 2013. ENTERGY TEXAS, INC., as Servicer By:/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: June 21, 2013 through July 19, 2013 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 29, 2012 through June 27, 2013 Remittance Dates: June 21, 2013 through July 19, 2013 Line TC Class a. TCs in Effect(1) b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service per kWh $- $- 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- (1) TCs effective December 31, 2012 through remainder of reconciliation period. Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 19th day of July 2013. ENTERGY TEXAS, INC., as Servicer By:/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: July 22, 2013 through August 20, 2013 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY TEXAS RESTORATION FUNDING, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated November 6, 2009 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Texas Restoration Funding, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: October 29, 2012 through October 28, 2013 Remittance Dates:July 22, 2013 through August 20, 2013 Line TC Class a. TCs in Effect (1) b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Economic As-Available Service -$0.00031 per kWh $- $- 7 Standby and Maintenance Service per kW 8 Street and Outdoor Lighting per kWh 9 Total 10 Results of Annual Reconciliation (if applicable): 11 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 12 Residential Service $- $- $- $- 13 Small General Service $- $- $- $- 14 General Service $- $- $- $- 15 Large General Service $- $- $- $- 16 Large Industrial Power Service $- $- $- $- 17 Economic As-Available Service $- $- $- $- 18 Standby and Maintenance Service $- $- $- $- 19 Street and Outdoor Lighting $- $- $- $- 20 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- (1) TCs effective April 30, 2013 through remainder of reconciliation period. Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 20th day of August 2013. ENTERGY TEXAS, INC., as Servicer By:/s/ Frank Williford Title: Assistant Treasurer Remittance Dates: August 21, 2013 through September 18, 2013 Monthly Servicer's Certificate (to be delivered each month pursuant to Section 3.01(b) of the Transition Property Servicing Agreement) ENTERGY GULF STATES RECONSTRUCTION FUNDING I, LLC Entergy Texas, Inc., as Servicer Pursuant to Transition Property Servicing Agreement dated June 29, 2007 (the "Transition Property Servicing Agreement") between Entergy Texas, Inc., as Servicer, and Entergy Gulf States Reconstruction Funding I, LLC. as Issuer, the Servicer does hereby certify as follows: Reconciliation Period: June 28, 2013 through June 29, 2014 Remittance Dates: August 21, 2013 through September 18, 2013 Line TC Class a. TCs in Effect b. TCs Billed c. Estimated TC No. Payments Received 1 Residential Service per kWh 2 Small General Service per kWh 3 General Service per kWh 4 Large General Service per kWh 5 Large Industrial Power Service per kW 6 Interruptible Service per kW 7 Economic As-Available Service -$0.00034 per kWh $ - $ - 8 Standby and Maintenance Service per kW 9 Street and Outdoor Lighting per kWh 10 Total 11 Results of Annual Reconciliation (if applicable): 12 Reconciliation Period: TC Class d. Estimated TC e. Actual TC f. Remittance Shortfall g. Excess Remittance Payments Received Collections for this Collection for this Collection 13 Residential Service $- $- $- $- 14 Small General Service $- $- $- $- 15 General Service $- $- $- $- 16 Large General Service $- $- $- $- 17 Large Industrial Power Service $- $- $- $- 18 Interruptible Service $- $- $- $- 19 Economic As-Available Service $- $- $- $- 20 Standby and Maintenance Service $- $- $- $- 21 Street and Outdoor Lighting $- $- $- $- 22 Total $- $- $- $- h.Daily remittances previously made by the Servicer to the Collection Account in respect of this Collection Period (c): i.The amount to be remitted by the Servicer to the Collection Account for this Collection Period is (c + f - g): j.If (i>h), (i-h) equals net amount due from the Servicer to the Collection Account: $- k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection Account: $- Capitalized terms used herein have their respective meanings set forth in the Transition Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer's Certificate the 18th day of September 2013 ENTERGY TEXAS, INC., as Servicer By:/s/ Frank Williford Title: Assistant Treasurer
